Citation Nr: 0840617	
Decision Date: 11/25/08    Archive Date: 12/03/08

DOCKET NO.  06-30 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
prostate cancer prior to June 23, 2006, and for an evaluation 
in excess of 60 percent since June 23, 2006.

2.  Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD).

3.  Entitlement to an initial compensable evaluation for 
erectile dysfunction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The veteran had active military service from May 1967 to June 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from rating decisions dated in 
January 2006, August 2006, and December 2006 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

In September 2008, the veteran testified at a travel board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.

The issue of entitlement to an evaluation in excess of 50 
percent for PTSD is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to June 13, 2006, the veteran's prostate cancer 
residuals were not manifested by daytime voiding interval of 
between two and three hours or awakening to void two times 
per night; marked obstructive symptomatology; or the need for 
use of absorbent materials.  

2.  From June 13, 2006 to June 22, 2006, the veteran's 
prostate cancer residuals were manifested by voiding 
dysfunction awakening him to void three to four times per 
night but not by urine leakage/incontinence requiring the 
wearing of absorbent materials, daytime voiding interval less 
than one hour, or; awakening to void five or more times per 
night, or urinary retention requiring intermittent or 
continuous catheterization.

3.  Since June 23, 2006, the veteran's prostate cancer 
residuals have been manifested by voiding dysfunction 
requiring the use of an appliance or the wearing of absorbent 
materials which must be changed more than 4 times per day.

4.  The veteran's service-connected erectile dysfunction does 
not result in deformity of the penis.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation prior to June 
13, 2006, for residuals of prostate cancer, have not been 
met.  38 U.S.C.A. § 1155 38 C.F.R. §§ 4.1, 4.7, 4.115a, and 
4.115b, Diagnostic Code 7528 (2007).

2.  The criteria for an evaluation of 20 percent from June 
13, 2006 to June 22, 2006, for residuals of prostate cancer 
have been met.  38 U.S.C.A. § 1155 38 C.F.R. §§ 4.1, 4.7, 
4.115a, and 4.115b, Diagnostic Code 7528 (2007).

3.  The criteria for an evaluation in excess of 60 percent 
for residuals of prostate cancer have not been met.  38 
U.S.C.A. § 1155 38 C.F.R. §§ 4.1, 4.7, 4.115a, and 4.115b, 
Diagnostic Code 7528 (2007).

4.  The criteria for an initial compensable evaluation for 
service-connected erectile dysfunction are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.115b, 
Diagnostic Code 7522 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

I.	Veterans Claims Assistance Act of 2000

VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2007).  Letters dated in September 
2005, March 2006, May 2008 fully satisfied the duty to notify 
provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must request that the 
claimant provide any evidence in his possession that pertains 
to the claim based upon 38 C.F.R. § 3.159(b).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule revising 
38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Thus, 
any error related to this element is harmless.  However, 
although this notice is no longer required, the Board notes 
that the veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  The September 2005 letter told him to provide any 
relevant evidence in his possession.  See Pelegrini, 18 Vet 
App. at 120.  

The March 2006 letter advised the veteran of how VA 
determines disability ratings and effective dates.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).
 
Although some of these letters were not sent prior to initial 
adjudication of the veteran's claim, this was not prejudicial 
to him, since he was subsequently provided adequate notice, 
and the claim was readjudicated and an additional 
supplemental statement of the case (SSOC) was provided to the 
veteran in July 2008.  

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issues decided 
herein, is available and not part of the claims file.  

The veteran was also accorded VA examinations in June 2006 
and December 2007. 38 C.F.R. § 3.159(c)(4).  There is no 
objective evidence indicating that there has been a material 
change in the severity of the veteran's service-connected 
disorders since he was last examined.  38 C.F.R. § 3.327(a).  
The duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  VAOPGCPREC 11-95.  
The December 2007 VA examination report is thorough and 
supported by VA outpatient treatment records.  The 
examination in this case is adequate upon which to base a 
decision.
 
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

II.	Increased Ratings

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

The veteran is appealing the original assignment of a 
disability evaluation following awards of service connection 
for prostate cancer and erectile dysfunction.  As such, it is 
not the present level of disability which is of primary 
importance, but rather the entire period is to be considered 
to ensure that consideration is given to the possibility of 
staged ratings; that is, separate ratings for separate 
periods of time based on the facts found.  Fenderson v. West, 
12 Vet. App. 119 (1999).

a.	Prostate Cancer 

The veteran's service-connected residuals of prostate cancer 
are currently rated pursuant to 38 C.F.R. § 4.115b, 
Diagnostic Code 7528 for malignant neoplasms of the 
genitourinary system-postoperative residuals, prostate gland 
injuries.  See 38 
C.F.R. § 4.27 (2006).  Under Diagnostic Code 7528, malignant 
neoplasms of the genitourinary system, if there has been no 
local reoccurrence or metastasis, are to be rated on 
residuals as voiding dysfunction or renal dysfunction, 
whichever is predominant.  The Board notes that there is no 
evidence of local reoccurrence or metastasis.  

Under Diagnostic Code 7527, prostate gland injuries, 
infections, hypertrophy, postoperative residuals are rated as 
renal dysfunction, voiding dysfunction, or urinary tract 
infection, whichever is predominant.  

The veteran seeks a compensable evaluation prior to June 23, 
2006, and an evaluation in excess of 60 percent as of June 
23, 2006, for residuals of prostate cancer.  The evidence 
clearly establishes that the predominant residual of his 
prostate cancer is voiding dysfunction.  There is no evidence 
of local reoccurrence or metastasis, any renal dysfunction, 
or current urinary tract infections.  

Voiding dysfunction is to be rated on the basis of urine 
leakage, frequency, or obstructed voiding.    

A 20 percent evaluation is warranted for urine 
leakage/incontinence requiring the wearing of absorbent 
materials which must be changed less than 2 times per day.  A 
40 percent evaluation is warranted for urine 
leakage/incontinence requiring the wearing of absorbent 
materials which must be changed 2 to 4 times per day.  A 60 
percent evaluation, the highest available rating for urine 
leakage/incontinence, is warranted for urine 
leakage/incontinence requiring the use of an appliance or the 
wearing of absorbent materials which must be changed more 
than 4 times per day.  38 C.F.R. § 4.115a. 

A 10 percent evaluation is warranted for a daytime voiding 
interval between two and three hours, or; awakening to void 
two times per night.  38 C.F.R. § 4.115a.  A 20 percent 
evaluation is warranted for a daytime voiding interval 
between one and two hours, or; awakening to void three to 
four times per night.  A 40 percent evaluation, the highest 
available rating for urinary frequency, is warranted for a 
daytime voiding interval less than one hour or; awakening to 
void five or more times per night.  Id.

A 10 percent evaluation is warranted for marked obstructive 
symptomatology (hesitancy, slow or weak stream, or decreased 
force of stream), with any one or combination of: post void 
residuals greater than 150cc, uroflowmetry with markedly 
diminished peak flow rate (less than 10cc/second), recurrent 
urinary tract infections secondary to obstruction, or 
stricture disease requiring periodic dilation every two to 
three months.  A 30 percent evaluation is warranted for 
urinary retention requiring intermittent or continuous 
catheterization.

The medical evidence indicates that the veteran underwent a 
radical prostatectomy on August 5, 2003.  At a follow up 
appointment in September 2003, the veteran reported that 
stress incontinence had completely resolved and he was no 
longer using any incontinence pads over the previous several 
days.  The veteran also reported voiding with a good force 
and caliber of urinary stream.  A year later, in August 2004, 
the veteran denied any leakage of urine, denied wearing any 
incontinence pads or products, and reported voiding with a 
good force and caliber of stream.  In July 2005, the veteran 
denied any stress incontinence, denied wearing any 
incontinence pads or protection, and reported voiding with a 
good caliber stream.

On June 13, 2006, the veteran presented to VA medical 
facility and complained of nocturia three to four times, slow 
stream, and frequency.  However, the veteran denied 
incontinence or hematuria.

On June 23, 2006, the veteran underwent a VA examination.  
The veteran reported that he urinated 10 times per day and 
that he had to get up around five times at night.  The 
veteran stated that he had incontinence or his urine but to a 
small degree.  The veteran reported that he initially wore 
pads in his underwear soon after the surgery but that he no 
longer wore any.  The veteran denied any urinary tract 
infections, renal colic or watery stools or nephritis.  

On June 26, 2006, the veteran presented to private physician, 
and reported some decreased force of stream and some baseline 
frequency but denied straining and dysuria.

Based on the record, there is no evidence on file prior to 
June 13, 2006, that supports the assignment of a compensable 
rating as there is no evidence of daytime voiding interval of 
between two and three hours or awakening to void two times 
per night; marked obstructive symptomatology; or the need for 
use of absorbent materials.  

The Board finds that a 20 percent disability evaluation may 
be assigned effective June 13, 2006, based on awakening to 
void three to four times per night.  However, from June 13, 
2006, to June 22, 2006, there is no evidence on file that 
supports the assignment of an evaluation in excess of 20 
percent as there is no evidence of urine leakage/incontinence 
requiring the wearing of absorbent materials, daytime voiding 
interval less than one hour, or; awakening to void five or 
more times per night, or urinary retention requiring 
intermittent or continuous catheterization.

Further, with respect to an evaluation in excess of 60 
percent, as is noted above, a 60 percent rating is the 
highest available rating allowable for voiding dysfunction; 
hence a higher rating is not available under 38 C.F.R. § 
4.115a.  The Board has considered whether a higher evaluation 
may be available under a related diagnostic code; however it 
finds no other provision applicable.

b.	Erectile Dysfunction

The veteran's erectile dysfunction is currently rated as 
noncompensably disabling pursuant to 38 C.F.R. § 4.115b, 
Diagnostic Code 7522.  Erectile dysfunction does not have a 
specific diagnostic code.  When a veteran is diagnosed with 
an unlisted condition, it must be rated under an analogous 
diagnostic code.  38 C.F.R. §§ 4.20, 4.27.  The veteran's 
erectile dysfunction, in this case, is rated by analogy under 
a diagnostic code for a closely related disease that affects 
the same anatomical functions and has closely analogous 
symptomatology -- penis deformity, with loss of erectile 
power.

Under Diagnostic Code 7522, a 20 percent disability rating 
will be assigned when there is deformity of the penis with 
loss of erectile power.  In every instance where the schedule 
does not provide a zero percent evaluation for a diagnostic 
code, a zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  38 
C.F.R. § 4.31.  In this regard, it is important to note that 
as a result of his erectile dysfunction, the veteran is being 
paid special monthly compensation for loss of use of a 
creative organ under 38 U.S.C.A. § 1114(k) and 38 C.F.R. § 
3.350(a). 

The veteran was afforded VA genitourinary examinations in 
June 2006 and December 2007.  Physical examinations of the 
veteran in June 2004 revealed no deformity of the penis and 
normal testicles.

There is no doubt that the veteran has suffered a loss of 
erectile power, however, the prime criteria under Diagnostic 
Code 7522 is a deformity of the penis.  The veteran's 
treatment records and VA examination report are silent as to 
any penile deformity.  Consequently, the Board must conclude 
that the disability is properly evaluated as noncompensably 
disabling under the schedular criteria.  Moreover, there are 
no identifiable periods of time, since the effective date of 
service connection, during which this condition has been 
shown to be compensably disabling, and thus higher "staged 
ratings" are not warranted.  

The Board notes that there is not a separate diagnostic code 
under the rating schedule for erectile dysfunction.  Instead, 
the award for such dysfunction is intended to be made solely 
with reference to the statutory amount payable for loss of 
use of a creative organ, and the veteran has received that 
award.  

The veteran does not meet the criteria for a compensable 
rating under Diagnostic Code 7522, and no higher evaluation 
can be assigned pursuant to any other potentially applicable 
diagnostic codes.  


Accordingly, the record does not support a compensable rating 
for erectile dysfunction at any time during the period of 
this appeal.

c.	Extraschedular Consideration

The Board notes that there is no evidence of record that the 
veteran's residuals of prostate cancer or erectile 
dysfunction cause marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable. The Board emphasizes that the 
percentage ratings assigned by the VA Schedule for Rating 
Disabilities represent the average impairment in earning 
capacity resulting from a service- connected disability. 38 
C.F.R. § 4.1.  In the instant case, there is no evidentiary 
basis in the record for a higher rating on an extraschedular 
basis as there is no evidence that the veteran is unable to 
secure or follow a substantially gainful occupation solely as 
a result of these disabilities.  Hence the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) for assignment of 
an extraschedular evaluation. 




ORDER

Entitlement to an initial compensable evaluation for 
residuals of prostate cancer prior to June 13, 2006 is 
denied. 

Entitlement to a 20 percent evaluation for residuals of 
prostate cancer from June 13, 2006 to June 22, 2006, is 
granted subject to the law and regulations governing the 
payment of monetary benefits.

Entitlement to an evaluation in excess of 60 percent for 
residuals of prostate cancer is denied.

Entitlement to an initial compensable evaluation for erectile 
dysfunction is denied.


REMAND

The veteran contends that the symptoms associated with his 
service-connected PTSD are more severely disabling than 
reflected by the currently assigned disability evaluation and 
warrant a higher rating.  He presented testimony in September 
2008 to the effect that he thought that his PTSD symptoms 
were worse than when he was last examined by VA.

The United States Court of Appeals for Veterans Claims 
(Court) has held that when a veteran alleges that his 
service-connected disability has worsened since he was 
previously examined, a new examination may be required to 
evaluate the current degree of impairment.  See Snuffer v. 
Gober, 10 Vet. App. 400, 403 (1997).  The Board observes that 
the veteran last had a VA examination for compensation and 
pension purposes in January 2008.  Thus, the appellant should 
be provided an opportunity to report for a current VA 
psychiatric examination to ascertain the current status of 
his service-connected PTSD.

The appellant receives routine treatment for his PTSD at the 
VA medical facility in Greenville.  While this case is in 
remand status, the RO should obtain all records of current 
treatment for PTSD.  In reviewing the VA records in the file, 
the Board notes no records were obtained since April 2008.

Accordingly, the case is REMANDED for the following action:

1.  Copies of all VA outpatient treatment 
records pertaining to treatment for PTSD 
since April 4, 2008, from the VA medical 
facility in Greenville should be obtained 
and associated with the claims file.     

2.  The veteran should be afforded a VA 
examination to ascertain the severity of 
his PTSD.  The claims file must be made 
available to and reviewed by the examiner 
in conjunction with the examination, and 
the examination report should reflect 
that such a review was made. All 
pertinent symptomatology and findings 
should be reported in detail. Any 
indicated diagnostic tests and studies 
should be accomplished.   

3.  The case should be reviewed on the 
basis of the additional evidence.  If the 
benefit sought is not granted in full, 
the veteran should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.
 
No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


